

Exhibit 10.1


2020 Target Bonus Program
 
On July 20, 2020, the Compensation Committee (the “Compensation Committee”) of
the Board of Directors approved a 2020 incentive bonus program (the “2020 Bonus
Program”) for the Company’s executive officers and other employees. The
Compensation Committee structured target bonuses for the fiscal year 2020 so
that payouts would be determined based in part on achievement against corporate
objectives, including:


•Non-GAAP net income from operations for the fiscal year 2020;
•Free cash flow for the fiscal year 2020; and
•Completion of research and development product milestones in fiscal year 2020.


For target bonuses for the fiscal year 2020, the Compensation Committee
established performance goals for each of the above metrics that are aligned
with corporate objectives. While these various performance goals were selected,
they are merely non-binding guidelines to be used as one factor in determining
the actual bonuses earned. For executives other than the Company’s chief
executive officer, individual performance goals will also be included in the
2020 Bonus Program.
 
It is expected that, in the first quarter of 2021, the Compensation Committee
will review the Company’s fiscal year 2020 corporate performance against each of
the corporate goals and other aspects of corporate and individual performance to
determine any actual bonus awards for performance related to the fiscal year
2020.



